Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 4, 8 to 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perlman (U.S. Pre-Grant Publication 2011/0126255 A1).
As to Claims 1, 9, and 16: Claims 1, 9, and 16 can in the claimed breadth only be found to define a commonly known video encoding device placed on a network in order to distribute encoded video data as part of a Content Distribution Network (CDN) or more particular, a cloud game streaming system. The provision of features of such a CDN, in particular elementary aspects such as video encoders as part of the system, is considered entirely trivial for any skilled person in the field of video encoding and transmission and is considered anticipated by the skilled person's general knowledge alone. The provision of remotely rendered and streamed game content is also considered commonly known at priority date where user input is conveyed from the "thin client" to a server which executes game logic and renders the game video.  In order to support above assessment a number of documents have been cited which are considered to defined a proof of the skilled person's common knowledge in cloud gaming and content distribution networks for streaming video games.  In particular, Perlman discloses a commonly known game streaming server ("Onlive") wherein game video information from a game server (Fig. 4a, 402) is encoded by a video compression logic. This encoded data is transmitted to a client device which decodes and displays the encoded video, in turn providing game input by the user (Para. 125) for transmission to the game server.  Perlman discloses that the Hosting Service, Para. 121, "can either be located in a single server center, or can be distributed across a plurality of server centers". Perlman further discloses specific details of the video encoding process (Paras. 153, 154, and 185 to 196, especially Paras. 185 & 186).  
The subject-matter of the present claims differs from this known Perlman only in that the claimed device is called as a "distribution node".  The problem to be solved by the present invention may therefore be regarded as: "How to provide a distributed processing in a game streaming service such as that of Perlman"  The definition of the video encoding device as a "distribution node" cannot be seen to provide any limitation over the usage of any other suitable device for the purpose of video encoding, e.g. a commonly known PC with network capabilities executing video encoding software which receives the video input from a game server and transmits the encoded video to a client.  It is considered well known to provide distributed services on a network with particular nodes, or devices, taking over particular tasks within the network of devices in order to allow dedicated devices to perform specific tasks.  In particular Perlman in any case already discloses in Para. 124 that the video compression logic "may be implemented in softvvare, hardware, or any combination thereof' and that the Hosting Service, Para. 127, "can either be located in a single server center, or can be distributed across a plurality of server centers', therefore anticipation the implementation of a video encoder in a CON as a network node to provide distributed processing.  Fig. 4c and Para. 127 discloses distribution nodes in the form of Ethernet switches which route the game’s video/audio packets to the proper game clients: “FIG. 4c shows a very basic and inexpensive home or office client device 465. This device is an embodiment of home or office client 415 from FIGS. 4a and 4b. It is approximately 2 inches long. It has an Ethernet jack 462 that interfaces with an Ethernet cable with Power over Ethernet (PoE), from which it derives its power and its connectivity to the Internet. It is able to run Network Address Translation (NAT) within a network that supports NAT. In an office environment, many new Ethernet switches have PoE and bring PoE directly to a Ethernet jack in an office. It such a situation, all that is required is an Ethernet cable from the wall jack to the client 465. If the available Ethernet connection does not carry power (e.g., in a home with a DSL or cable modem, but no PoE), then there are inexpensive wall "bricks" (i.e., power supplies) available that will accept an unpowered Ethernet cable and output Ethernet with PoE.”
As to Claim 2: The further features relating to the reception and transmission of input data are considered commonly known from prior art game streaming applications (Perlman, Para. 125).
As to Claims 3: The fact that the node is locally connected is known in the prior art (Perlman, Paras. 121 & 124).
As to Claims 4: Providing the encoded video stream not just to a single client, but a further "spectator" client can only be found to be an obvious choice from amongst possibilities which the skilled person would select depending on circumstance. In general, providing the video stream to a spectator device (with a delay for example) is commonly known (Perlman, Para. 263).
As to Claims 8 and 20: It is unclear what technical contribution is provided by a further undefined "post processing" on the video information. Clearly numerous post processing options are available to be applied to video data and the skilled person would select the most suitable in order to satisfy the requirement specification (Perlman, Para. 39).
As to Claims 10 and 11: Perlman teaches a plurality of client devices (Fig. 2a, 205, Paras. 110 and 111) such as set-top boxes, personal computers, and mobile devices connected to the distribution nodes (Fig. 4c, Para. 127).  
As to Claims 12 and 13: Para. 125 of Perlman discloses respective client devices being connected to the same or different servers.  
As to Claim 14: Para. 240 (Fig. 4c and 15) discloses a single video stream being sent to plural clients from the same source.
As to Claim 15: Perlman at Para. 111 discloses audio/video packets being encoded and decoded according to client capabilities.  
As to Claims 17 and 18: Perlman discloses clients and distribution nodes and servers and distribution nodes being able to communicate via common protocols such as Eathernett (Paras. 151 to 153).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman in view of Munagala (U.S. Pre-Grant Publication 2015/0127775 A1)
As to Claims 5 and 19: Perlman discloses all of the limitations of these claims, but lacks specificity as to a bitrate ladder.  The particular manner of encoding is again an obvious choice from amongst possibilities which the skilled person would select depending on circumstance. Clearly using a "bitrate ladder", or adaptive bitrate, is well known (Perlman, Paras. 153, 154, and 185 to 196, especially Paras. 185 and 186). In addition, Munagala, however, has been cited which discloses adaptive bitrate video encoding methods, see (Munagala, Fig. 2A and Paras. 24, 25, and 29 to 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Munagala’s bitrate ladder to Perlman.  Such a modification would have the advantage of adapting the bitrate to the capabilities of the network and equipment to allow the highest possible video and audio resolution at the client device.  

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlman in view of Walker (U.S. Pre-Grant Publication 2020/0252682 A1).
As to Claims 6 and 7: Perlman discloses all of the limitations of these claims, but lacks specificity as to machine learning being applied to the adaptive network.  Here the mere application of some machine leaming (ML) in a further undefined manner cannot be found inventive, since the application of ML per se to improve Al is considered an obvious goal of the skilled person.  The claims fail to define in any sufficient detail what is actually performed with the ML and what data is analysed in what manner.  Therefore the claims lack of novelty and non-obviousness.  In this respect Walker, however, is cited which discloses a cloud gaming system wherein an predictive learmng model using data from an interaction recorder, see Walker, Paras. 105 to 110 in particular.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Walker’s machine learning to the gaming system of Perlman to increase the accuracy of the bitrate adaptation to varying network conditions.  

Conclusion
The claims are extremely broad and the examiner is unsure the direction the applicants want to go.  The examiner believes that the machine learning passages of the specification (Paras. 31 to 42 and 70 to 79) are the most relevant passages in light of the claims and the prior art, and are the applicants’ best avenue for finding allowable subject matter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715